DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2021 has been entered.

Response to Arguments
Applicant’s remarks on p. 6 and amendments with respect to the claim objections have been fully considered.  The objections are withdrawn in view of the amendments.
Applicant’s remarks with respect to the rejections under 35 U.S.C. 112(a) for lack of necessary written description have been fully considered but they are not persuasive.  Applicant submits on p. 6 that the “four key metrics” correspond to the disclosed “‘first metric..., second metric..., A third metric, and a fourth metric,’ respectively, however, the nature of the metrics is not disclosed and applicant’s disclosure lacks written description with respect to this critical nature of each of the “key metrics” is critical to ascertain how the “cardiac wall excursions” are computed.  The connection between the determined “cardiac wall excursions” which are absent an algorithm is also not presented with an algorithm for how the “excursions” are converted into the claimed “cardiac chamber volume.”  Since this is a computer-implemented function associated with a sensing unit and a program in the form of an application, as presently claimed, this computer-implemented functional limitation requires disclosure of the underlying algorithm.  The specification lacks disclosure of how the inventor(s) intend to achieve the result of “determining a cardiac chamber volume” from the reflected signals, as claimed, and the associated rejections are maintained as appropriate.  See MPEP § 2161.01(I).
Applicant’s excerpt from paragraph 37 and 38 on pp. 7-8 of the remarks at best details an algorithm to “minimize high frequency noise” and amplification of the signal used to discern chamber volume.  It does not discuss an algorithm for how chamber volume is determined. 
Applicant has further reproduced paragraphs 44 and 45 on pp. 8-9 of the remarks.  Paragraph 44 relates to “cardiac wall excursions [being] identified and calculated using the prior data acquired and already available from the assessment of four key metrics.”  However, the manner by which the “cardiac wall excursions” are “calculated using the prior data” and the “four key metrics” are not disclosed.  
Paragraph 44 additionally details a pixel counting method and ascertaining “min-point” and “max-point” of the cardiac waveform and “multiplying the number of pixels by the resolution of the data acquisition device.”  However, ascertaining these points and pixel counting does not equate with determining the claimed chamber volume.  Notably, there are no pixels to count in the systems and method of claims 1, 11 and 20 because there is no image associated with the claimed functions or steps.  What is cited from paragraphs 44 and 45 therefore cannot 
Paragraph 45 identifies that instantaneous cardiac volume may be calculated from “wall excursion distances and presumed dimensions of the heart chamber.”  However, none of (1) the nature of this calculation, (2) the relationship between “wall excursion distances” and chamber volume or (3) the manner in which the wall excursion distances are themselves computed is disclosed with the requisite specificity to indicate how the inventor(s) intends to achieve the result claimed.  With respect to item (3), the wall excursion distances are disclosed to be computed via four key metrics, but the nature of the metrics is not detailed, as explained above and previously.  Additionally, paragraph 45 requires an image for computation, which is not consistent with the nature of what is claimed.  Rather, each of independent claims 1, 11 and 20 require determining chamber volume exclusively from a medical device having antennae and a sensing unit/processing unit, a PRF transmitter, and a swept-range receiver.  Additionally, applicant has not disclosed the equations for producing, let along manipulating, the volumetric calculation models which would be required to ascertain chamber volume as specifically claimed.
The "complex volumetric calculation models" from the specification referred to on p. 9 of the remarks from paragraph 45 are not described in the specification with sufficient detail to represent a procedure for determining cardiac volume from reflected signals which are 
Applicant’s remarks with respect to the relative phrasing “low pulse repetition frequency” and “ultrawideband” on p. 9 of the remarks have been fully considered but they are not persuasive.  There is no definitive standard, either disclosed or within the art, and therefore the range of pulse repetition frequencies which would be excluded or included by the claim is unclear when the terms are not modified by specific ranges or values.  Indefiniteness results specifically because there is no standard definition of the range “low pulse repetition frequency” prescribes. 
Applicant’s remarks with respect to the prior art rejections in view of Foo and Tupin have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  Applicant first submits on p. 10 that the Office alleges that “Foo’s teaching of measuring heart motion is sufficient to teach the presently claimed invention.”  This is a gross mischaracterization of the citations from Foo and evidently neglects the rejection in its entirety.  The heart motion in Foo, cited from [0078], is what is identified as being “functionally related to” changes in cardiac volume.  See at least pp. 6 and 15-16 of the prior Office Action.  The Office Action identifies at the top of p. 17 that Foo does not actually teach determining or computing cardiac chamber volume from the reflected signals, but that the prior work of Tupin teaches this feature.  The Office does not equate measuring heart rate with determining a change in cardiac chamber volume, contrary to applicant’s assertion on p. 10.  Applicant’s remarks on p. 10 amount to arguing Foo individually without considering the combination of teachings relied upon in the rejection to render the claims obvious.
determining a change in cardiac chamber volume from reflected radar signals.  With respect to addressing the combination of Foo and Tupin, applicant merely concludes that it does not include the sensing unit “collect[ing] and integrat[ing] a predetermined number of reflected signals for at least one range of interest” (remarks, pp. 11-13, presented separately with respect to each of independent claims 1, 11 and 20).  This amended feature is addressed with new citations from Tupin in [0029].
Applicant’s additional remarks with respect to claim 20, presented on pp. 12-14, have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  Applicant has again presented arguments with respect to the references individually, without consideration of what their combination suggests to those skilled.   Applicant submits on p. 13 that Nappholz does not teach “resolving a change in reflected signals that are functionally related to a change in cardiac chamber volume” or “determining a cardiac chamber volume,” but Nappholz was not relied upon to teach these features, as they are taught by Foo as modified by the teachings of Tupin’s prior disclosure.  Nappholz was merely relied upon to teach integrating a sample of signals.  See prior Office Action, p. 21.
Applicant’s remarks with respect to “automatically and continually adjusting a direction of the transmitted signal” are addressed with new grounds of rejection, along with the function of integrating a predetermined number of reflected signals.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter and receiver in combination with and distinct from the first and second antennae, as recited in claims 1 and 20 must be shown or the feature(s) canceled from the claim(s).  Additionally, the transceiver which is distinct from the antenna must be shown or the feature canceled from claim 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 20 are directed to apparatus claims are recite that elements are “to be located adjacent a portion of the heart.”  In order to ensure that the human subject is distinct from the apparatus to which the claims are directed, the language “adapted to be” is suggested.  This would be consistent to the amendments made to dependent device claims 2, 18 and 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic 
Since the cited claim limitations invoke 35 U.S.C. 112(f), claims 1-3, 5-11 and 14-21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function(s) and any equivalents thereof.
A review of the specification shows that the sensing unit is not disclosed with any corresponding structure which itself includes software/an application and which “collects and integrates a predetermined number of reflections for at least one range of interest,” as claimed.  All software recitations in the disclosure are associated with the CPU/processor and there is no disclosed structure associated with the acts of collecting and integrating signals.  Therefore, the structure of the sensing unit is unclear.  The only sensors are disclosed as ECG or impedance sensors, as in [0073] and [0125], which are not understood to those skilled to comprise software themselves, nor are they capable of collecting and integrating reflections.
The functions associated with the control unit and processing unit cited are inferable as computer-implemented and it is further noted that for computer-implemented means-plus-and corresponding algorithm(s), as set forth in MPEP § 2181(II)(B).  Applicant has not provided disclosure of the algorithms, which results in rejections under 35 U.S.C. 112.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number (or to the published application, by paragraph number), and to the drawing(s), if any, by reference character(s), in response to this Office action.
 	If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3, 5-11, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of independent claims 1 and 20 have been amended to set forth a low pulse repetition frequency transmitter and swept range receiver which are distinct from the first and second antenna.  However, the original description only supports the antennae themselves being the source of transmission and reception.  See at least [0027] and [0104]-[0105], as numbered in applicant’s pre-grant publication, US 2017/0055872.  While the original disclosure also contemplates each of a low PRF transmitter and a swept-range receiver, as in [0031], the original disclosure does not contemplate providing them as elements which are distinct from the antennae.  For this reason, the recitations introduce new matter to the disclosure.
Claim 11 sets forth a transceiver and at least one antenna which are distinct from one another.  For reasons similar to what was presented with respect to claims 1 and 20 above, the original description only supports the antenna itself being the source of transmission and reception.  See, for example, [0036], which refers to “the transceiver’s antenna.”
Each of independent claims 1, 11 and 20 have been amended to set forth that the sensing unit “collects and integrates” reflected signals.  While the original disclosure is specific to collecting and integrating reflected signals in the manner claimed (see at least [0034]-[0035], as 
The subject matter of all claims which are ultimately directed to the function of resolving a change in a spatial configuration of the heart are computer-implemented and therefore written description support of the algorithm(s) necessary for executing the functions associated with all of the claimed subject matter related to resolving a spatial configuration of the heart is required.  Applicant has not disclosed the necessary algorithm(s) for accomplishing each of the computer-implemented functional limitations including “determining a cardiac chamber volume.”  The specification does not disclose how the cardiac chamber volume data is derived or otherwise “determined” from the reflected data, as claimed, but merely describes how noise is removed or other signal conditioning operations are performed.  Where the specification refers to determining “instantaneous cardiac volume” in [0045] by calculating based on “wall excursion distances” and “presumed dimensions of the heart chamber” (emphasis added), the specific process of the calculation applicant uses in exploiting “wall excursion distances” is not disclosed, nor is the relationship between “wall excursion distances” and cardiac volume.
Additionally, [0045] refers to "instantaneous cardiac volume is then calculated using the equation to derive the volume of a simple sphere" and "more complex volumetric calculation models based upon a more complete physical model of the targeted cardiac chamber, including a model based on more complex static imaging, such as from an MRI."  However, this does not correspond to the algorithm of the function set forth in the claims, since the claims do not exploit MRI data in the determination of cardiac chamber volume.  Rather, the claims determine cardiac volume exclusively from a medical device comprising antennae, transmitter, receiver, sensing unit, and processing/control unit. Additionally, applicant has not disclosed the equations for producing, let alone manipulating, the volumetric calculation models which would be required to ascertain cardiac chamber volume, as claimed.  Since applicant has not detailed how the acquired signals are specifically exploited to compute or otherwise derive cardiac chamber volume, the claims do not comply with the written description requirement, nor is there disclosure of the specific structure applicant intends to use to accomplish the computer-implemented means-plus-function limitations associated with the processing unit.  See MPEP § 2161.01(I) and MPEP § 2181(II)(B).
Claims 1, 11 and 20 set forth software or an application and associated functional limitations, but the disclosure is absent any description of the algorithm(s) applicant intends to use to accomplish the claimed functions, and therefore applicant has not demonstrated possession of the claimed functions for the time at which the application was filed.  See MPEP § 2161.01(I).  The algorithm(s) would include "a finite sequence of steps for solving a logical or mathematical problem or performing a task," per Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.  For these reasons, applicant has not demonstrated possession of the computer-implemented features of the claims for the time at which the application was filed.
Independent claims 1, 11 and 20 incorporate a sensing unit which invokes 35 U.S.C. 112(f) in accordance with the analysis set forth above.  This element is not disclosed with any corresponding structure which itself includes software/an application and which “collects and integrates a predetermined number of reflections for at least one range of interest,” as claimed.  Therefore, the applicant lacks written description of the structure of the sensing unit.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of claims 1, 11 and 20 set forth a “low pulse repetition frequency transmitter” of which “low” is a relative term, rendering the claims indefinite.  The term “low” in this context is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is therefore unclear what ranges of pulse repetition frequency would be included or excluded by the claim.
Claims 1 and 11 set forth computer-implemented means-plus-function limitations for “determining a cardiac chamber volume,” of which the sensing unit in combination with the software and the processing unit invokes a means-plus-function interpretation.  However, the cited structures from the specification corresponding to the means-plus-function limitation (i.e., the ECG or impedance sensors, as cited from applicant’s specification in the analysis) are not capable of directly determining cardiac chamber volume.  Additionally, applicant’s disclosure 
Each of claims 1, 11 and 20 set forth a “low pulse repetition frequency” of which “low” is a relative term, rendering the claims indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is therefore unclear what ranges of pulse repetition frequency would be included or excluded by the claim.
Independent claims 1, 11 and 20 incorporate a sensing unit which invokes 35 U.S.C. 112(f) in accordance with the analysis set forth above.  This element is not disclosed with any corresponding structure which itself includes software/an application and which “collects and integrates a predetermined number of reflections for at least one range of interest,” as claimed.  Therefore, the structure of the sensing unit is unclear.
Claim 15 is dependent on claim 13 which has been canceled.  The scope of claim 15 is therefore indeterminate.  For examination purposes, claim 15 is construed to depend on claim 11 but correction is required.


 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, 14, 16-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foo (US 2009/0227882) in view of Tupin et al. (US 2004/0249258).
Regarding claim 1, Foo discloses a medical device incorporating a ultrawideband (UWB) transmitter 30A and UWB receiver 30B, which function to both transmit UWB radar signals and detect reflected signals, as in the abstract, [0036], [0057] and shown in Figs. 3 and 5.  The UWB radar system generates a series of radiofrequency pulses of a particular duty cycle, as established in [0003], and includes at least first and second antennae (antenna system 31), also shown in Figs. 3 and 5.  Foo’s medical device further includes sensing unit(s) 14, collectively embodied in Figs. 3 and 5 and disclosed in at least [0027] and [0039].  The sensing unit includes a processing unit 33 and is configured for determining physiological signals, as in [0002], which optionally includes ascertaining heart motion from the signals reflected at interfaces within the patient’s 
To clarify, heart motion is the result of the cardiac cycle, which includes two phases: diastole and systole.  In diastole, the ventricles (heart chambers) are relaxed and the heart fills with blood; in systole, the ventricles (heart chambers) contract and pump blood out of the heart.  Contracting and relaxing of the heart is heart motion.  Therefore, the feature of determining a change in heart motion cited from Foo is inherently “functionally related to a change in cardiac chamber volume,” as recited in the claims.
Regarding claim 11, Foo discloses a medical device including sensing unit 14, collectively embodied in Figs. 3 and 5 and disclosed in at least [0027] and [0039].  The sensing unit includes a processing unit 33 which corresponds to the claimed control processing unit and is configured for determining physiological signals, as in [0002], which optionally includes ascertaining heart motion from the signals reflected at interfaces within the patient’s body, including surfaces of the heart, as in [0078], which represents a “targeted portion of the heart,” as claimed.  The measured heart motion necessarily represents “dynamic motion,” as claimed.  As explained with respect to claim 1, heart motion necessarily represents a “change in a spatial configuration of the heart,” as set forth in claim 11.  Foo optionally exploits radar transceiver(s) shown in Figs. 4B and 6, and detailed in at least [0064], which function to both transmit UWB radar signals and detect reflected signals, as in the abstract, [0020].  The UWB radar system generates a series of radiofrequency pulses of a particular duty cycle, as established in [0003], and includes at least one antenna, shown in Fig. 6.

Further regarding claims 1 and 11, Foo does not identify that the transmitter specifically has a “low” pulse repetition frequency, but does include a clock 74 which “operates to provide a clock signal at a desired pulse repetition frequency,” as in [0088], and further sets forth that the transmission pulse length and pulse repetition rate “may be chosen to achieve” certain characteristics of time-averaged power density to comply with regulations in [0098].  It is noted that “low” is subjective and indefinite for reasons detailed herein.  In view of the collective teachings of Foo, a clock signal which specifically provides what one may consider a “low” PRF would have been encompassed by the scope of the disclosure.
Further regarding claims 1 and 11, Foo does not specifically identify that the receiver is a “swept-range receiver.”  However, the prior work of Tupin specifically teaches collecting (receiving) physiological data over a range of depths which are “swept repeatedly over a finite range of interest, with samples collected at each depth,” as in [0025].  It would have been obvious to those skilled to modify the device of Foo to include a swept-range receiver in order to collect samples over a range of depths within tissue, as from the cited passage of Tupin.
Further regarding claims 1 and 11, Foo discloses obtaining physiological information from the reflected radar signals, including at least heart and respiration activity, as in [0078], of not teach exploiting the radar signals to determine cardiac chamber volume, specifically.  The prior work of Tupin specifically details determining a cardiac chamber volume in the form of stroke volume in conjunction with other cardiac physiological signals from UWB radar in [0043], of which stroke volume represents targeted ventricular data, as relevant to claim 10.  It would have been obvious to exploit the UWB radar system of Foo to determine stroke volume or other metrics associated with cardiac chamber volume in order to characterize and assess cardiac function non-invasively.
Further regarding claims 1 and 11, the sensing unit that comprises a receiver as cited from Foo necessarily collects reflections, but Foo does not teach integrating a predetermined number of reflections for at least one range of interest.  However, the prior work of Tupin details that sample/hold is “integrated over multiple samples in integrator elements 33a and 33b to improve the signal-to-noise ratio” in [0029].  See also sweeping depth “repeatedly over a finite range of interest, with samples collected at each depth” in [0025] which encompasses “at least one range of interest,” as claimed.  It would have been obvious to those skilled to modify the sensing unit of Foo to include integration of signal reflections on sampling in order to improve the signal-to-noise ratio, as taught by Tupin in [0029].
The antenna system of Foo is structurally and functionally capable “to be” located adjacent a portion of the heart, as recited in independent claims 1 and 11.  This encompasses placement on a patient’s chest.  Note that smaller antenna units are contemplated being “strapped-onto a person’s chest or back,” as in at least [0109] of Foo, which constitutes external 
Regarding claims 3, 16 and 17, arrangements for antennae of the system are shown in at least Figs. 8 and 8a, which include arrangements in a pattern.  See also [0101] for corresponding description, including placement on a planar substrate.  The substrate associated with the antennae additionally includes a plurality of conducting regions, as in [0102].  The antenna system 31 of Fig. 3 or the antenna associated with the transceiver of Figs. 4B and 6 necessarily is electrically coupled with the cited sensing unit 14 and the cited processing unit 33.
Regarding claims 5-7, while the system of Foo is disclosed for transmission and reception of UWB signals (title, abstract, inter alia), it is not specifically set forth that the signals fall within the ranges claimed; however, since the apparatus includes all structural elements of the invention as claimed, it follows that the system is functionally capable of use within the ranges claimed.  Since the system of Foo transmits and receives UWB signals, it is functionally capable of performing in the frequency ranges claimed.  Further, those skilled understand that transmission occurs earlier in time than reflection and subsequent reception.  Additionally, it is understood that for practical applications of the device of Foo in the manner it is disclosed to be used, it must necessarily comply with FCC regulations.

Regarding claim 21, Tupin further teaches sweeping depth “repeatedly over a finite range of interest, with samples collected at each depth” in [0025] which implies multiple ranges of interest which are sampled and integrated, as cited from [0029].  Tupin teaches both range gate and range finder operational modes in the cited passage, which necessitate changing the sample timing (delay) to change, as in [0025], which captures over a different range of interest.  It would have been obvious to incorporate these features in order to control range gate settings over a range of depths of interest “to optimize the physiological signals desired,” as taught in Tupin’s abstract.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Foo in view of Tupin et al., as applied to claim 11, and further in view of Shachar et al. (US 2007/0197891).
Regarding claim 15, which is construed to depend on claim 11, the heart motion cited with respect to each of independent claim 11 represents a change in a spatial configuration of the heart and is “functionally related to a change in chamber volume” as explained with respect to independent claim 1.  To reiterate, heart motion is the result of the cardiac cycle, which includes two phases: diastole and systole.  In diastole, the ventricles (heart chambers) are relaxed and the heart fills with blood; in systole, the ventricles (heart chambers) contract and pump blood out of the heart.  Contracting and relaxing of the heart is heart motion.  Therefore, the feature of 
Foo as modified by the prior work of Tupin is not specific to chamber volume being determined using a volumetric model comprised of a volumetric volume mesh; however, in the same field of radar mapping, Shachar teaches cardiac chambers being denoted by voxels in the map, as in at least [0148], which necessarily represents a model and of which voxels necessarily represent a set of “small cubic cells,” as claimed.  It would have been obvious to those skilled to further modify the primary combination to include determining chamber volume with a volumetric voxel mesh, as taught by Shachar, in order to visualize the chamber in relation to an interventional instrument, for example, as suggested by Shachar in the cited passage.

Claims 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Foo (US 2009/0227882) in view of Tupin et al. (US 2004/0249258) and Greneker et al. (US 2005/0128124).
Foo discloses devices and corresponding methods for determining a change in a spatial configuration of the heart, in the form of heart motion, as in [0078], inter alia.  The method incorporates positioning at least one antenna (antenna system 31 of Figs. 3 and 5) adjacent a portion of the heart.  This encompasses placement on a patient’s chest.  Note that smaller antenna units are contemplated being “strapped-onto a person’s chest or back,” as in at least [0109].
The method of Foo further includes resolving a change in reflected radar signals with a sensing unit 14 comprising a processing unit 33 which is configured for extracting physiological signals and necessitates an associated software application.  See also DSP 66 and DSP software of Fig. 5, with which the DSP is “programmed to perform a transformation” of the signals to analyze and extract the physiological signals disclosed.  See at least [0059].  The extracted 
Foo does not identify that the transmitter specifically has a “low” pulse repetition frequency, but does include a clock 74 which “operates to provide a clock signal at a desired pulse repetition frequency,” as in [0088], and further sets forth that the transmission pulse length and pulse repetition rate “may be chosen to achieve” certain characteristics of time-averaged power density to comply with regulations in [0098].  It is noted that “low” is subjective and indefinite for reasons detailed herein.  In view of the collective teachings of Foo, a clock signal which specifically provides what one may consider a “low” PRF would have been encompassed by the scope of the disclosure.
Foo does not specifically identify that the receiver is a “swept-range receiver.”  However, the prior work of Tupin specifically teaches collecting (receiving) physiological data over a range of depths which are “swept repeatedly over a finite range of interest, with samples collected at each depth,” as in [0025].  It would have been obvious to those skilled to modify the device of Foo to include a swept-range receiver in order to collect samples over a range of depths within tissue, as from the cited passage of Tupin.
not teach exploiting the radar signals to determine cardiac chamber volume, specifically.  The prior work of Tupin specifically details determining a cardiac chamber volume in the form of stroke volume in conjunction with other cardiac physiological signals from UWB radar in [0043].  It would have been obvious to exploit the UWB radar system of Foo to determine stroke volume or other metrics associated with cardiac chamber volume in order to characterize and assess cardiac function non-invasively.
The sensing unit that comprises a receiver as cited from Foo necessarily collects reflections, but Foo does not teach integrating a predetermined number of reflections for at least one range of interest.  However, the prior work of Tupin details that sample/hold is “integrated over multiple samples in integrator elements 33a and 33b to improve the signal-to-noise ratio” (i.e., minimizing noise and enhancing signal content) in [0029].  See also sweeping depth “repeatedly over a finite range of interest, with samples collected at each depth” in [0025] which encompasses “at least one range of interest,” as claimed.  It would have been obvious to those skilled to modify the sensing unit of Foo to include integration of signal reflections on sampling in order to improve the signal-to-noise ratio, as taught by Tupin in [0029].
Foo further discloses “directional radiation patterns” from antennas which “transmit and/or receive UWB signals in various contexts,” as in [0005], and “[...] transmit antennas 120 [...] have directional radiation patterns” in [0103].  Therefore Foo contemplates changing a direction of the transmitted signal, but it is not specifically automatically and continually .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTOL-892 for Tran ‘019 which is cited for determining ventricular volumes from Doppler radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793